Exhibit 10.30

 

  

OPTION AGREEMENT (this “Agreement”)

dated as of October 30, 2006 between AFFINION

GROUP HOLDINGS, INC., a Delaware

corporation, (the “Company”) and OPTIONEE

(as set forth on the signature page hereto, the

“Optionee”).

WHEREAS, the Company, acting through the Committee with the consent of the
Company’s Board of Directors (the “Board”), has determined that it wishes to
grant to the Optionee, effective as of the date above first written (the “Grant
Date”), an option under the Affinion Group Holdings, Inc. 2005 Stock Incentive
Plan (the “Plan”) to purchase a number of shares of Common Stock (“Shares”) on
the terms and subject to the conditions set forth in this Agreement and the
Plan;

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:

Section 1. The Plan. The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. In
the event of a conflict between any provision of this Agreement and the Plan,
the provisions of the Plan shall control. A copy of the Plan may be obtained
from the Company by the Optionee upon request. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Plan.

Section 2. Option; Option Price. Effective on the Grant Date, on the terms and
subject to the conditions of the Plan and this Agreement, the Optionee shall
have the option (the “Option”) to purchase Shares pursuant to Tranche A options
(“Tranche A Options”), Tranche B options (“Tranche B Options”), and Tranche C
options (“Tranche C Options”) at the price per Share (the “Option Price”) and in
the amounts set forth on the signature page hereto. Payment of the Option Price
may be made in any manner permitted by the Committee under Section 5.6 of the
Plan; provided, that following the Optionee’s termination of employment for any
reason other than Cause, subject to applicable law, the Optionee shall be
entitled to exercise the Option in a “cashless” manner. The Option is not
intended to qualify for federal income tax purposes as an “incentive stock
option” within the meaning of Section 422 of the Code. The Option shall remain
exercisable as to all Vested Options (as defined in Section 4) until the
expiration of the Option Term (as defined in Section 3).

Section 3. Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and expire on the tenth anniversary of the Grant Date, unless the
Option shall have sooner been terminated in accordance with the terms of the
Plan (including, without limitation, Article 5 of the Plan) or this Agreement.

Section 4. Vesting. Except as otherwise set forth in Section 8, the Options
shall become non-forfeitable (any Options that shall have become non-forfeitable
pursuant to Section 4, the “Vested Options”) and shall become exercisable
according to the following provisions:



--------------------------------------------------------------------------------

(a) Tranche A Options. Twenty percent (20%) of the Tranche A Options shall
become Vested Options and shall become exercisable on each of the first five
anniversaries of the Grant Date. In the event of a Sale of the Company, each
Tranche A Option that has not theretofore become a Vested Option pursuant to the
immediately preceding sentence shall vest in full on the 18-month anniversary of
the consummation of such Sale of the Company; provided, that in the event of a
Termination of Relationship by the Company or its Affiliates without Cause, by
the Optionee with Good Reason or as a result of the Optionee’s death or
Disability at any time during the 18-month period following the consummation of
such Sale of the Company, all unvested Tranche A Options shall become fully
vested and exercisable as of the date of such Termination of Relationship.

(b) Tranche B Options. All of the Tranche B Options shall become Vested Options
on the eighth anniversary of the Grant Date; provided, however, that in the
event the Investor IRR equals or exceeds 20% prior to the eighth anniversary,
the Tranche B Options will vest as of the date that such Investor IRR is
realized.

(c) Tranche C Options. All of the Tranche C Options shall become Vested Options
on the eighth anniversary of the Grant Date; provided, however, that in the
event the Investor IRR equals or exceeds 30% prior to the eighth anniversary,
the Tranche C Options will vest as of the date that such Investor IRR is
realized.

(d) All decisions by the Committee with respect to any calculations pursuant to
this Section 4 (absent manifest error), including the Investor IRR and the dates
the Investor IRR is equal to or exceeds 20% or 30%, shall be final and binding
on the Optionee.

Section 5. Restriction on Transfer. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Optionee and
(unless the Optionee becomes subject to a Disability) may be exercised during
the lifetime of the Optionee only by the Optionee. If the Optionee dies or
becomes subject to a Disability, the Option shall thereafter be exercisable,
during the period specified in Section 8 of this Agreement, by his beneficiary,
or if no beneficiary has been named, by his executors or administrators to the
full extent to which the Option was exercisable by the Optionee at the time of
his death or Disability. The Option shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Option contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Option, shall be null and void and without effect. Notwithstanding the
foregoing, the Optionee may assign or transfer the Option with the prior consent
of the Committee to a “family member” as such term is defined in Rule 701 of the
Securities Act (each transferee thereof, a “Permitted Assignee”), provided that
such Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Option Agreement relating to the transferred
Option and shall execute an agreement satisfactory to the Company evidencing
such obligations, and provided further that the Optionee shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 5.

Section 6. Optionee’s Service. Nothing in this Agreement or in the Option shall
confer upon the Optionee any right to continue as an employee of, or other
service provider to,



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries or Affiliates or interfere in any way
with the right of the Company, its Subsidiaries or its Affiliates, as the case
may be, in its sole discretion, to terminate the Optionee’s employment or
service relationship or to increase or decrease the Optionee’s compensation at
any time.

Section 7. [Intentionally Omitted]

Section 8. Termination.

(a) The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect upon the earliest of:

(i) the tenth anniversary of the Grant Date;

(ii) the first anniversary of the Termination of Relationship in the case of a
Termination of Relationship for death or Disability;

(iii) the 180th day following the Termination of Relationship in the case of a
Termination of Relationship without Cause or with Good Reason;

(iv) the 90th day following of the Termination of Relationship in the case of a
Termination of Relationship occurring because the Optionee resigns his
employment without Good Reason; and

(v) the day of the Termination of Relationship in the case of a Termination of
Relationship with Cause.

(b) Except as otherwise provided in the Plan or Section 4(a) of this Agreement,
upon a Termination of Relationship for any reason, the unvested portion of the
Option (i.e., that portion which does not constitute Vested Options) shall
terminate on the date the Termination of Relationship occurs.

Section 9. Securities Law Representations. The Optionee acknowledges that the
Option and the Shares are not being registered under the Securities Act, based,
in part, in reliance upon an exemption from registration under Rule 701 or
Regulation D promulgated under the Securities Act, and a comparable exemption
from qualification under applicable state securities laws, as each may be
amended from time to time. The Optionee, by executing this Agreement, hereby
makes the following representations to the Company and acknowledges that the
Company’s reliance on federal and state securities law exemptions from
registration and qualification is predicated, in substantial part, upon the
accuracy of these representations:

 

  •  

The Optionee is acquiring the Option and, if and when he exercises the Option,
will acquire the Shares solely for the Optionee’s own account, for investment
purposes only, and not with a view to or an intent to sell, or to offer for
resale in connection with any unregistered distribution, all or any portion of
the shares within the meaning of the Securities Act and/or any applicable state
securities laws.



--------------------------------------------------------------------------------

  •  

The Optionee has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the Option and the
restrictions imposed on any Shares purchased upon exercise of the Option. The
Optionee has been furnished with, and/or has access to, such information as he
considers necessary or appropriate for deciding whether to exercise the Option
and purchase the Shares. However, in evaluating the merits and risks of an
investment in the Shares, the Optionee has and will rely only upon the advice of
his own legal counsel, tax advisors, and/or investment advisors.

 

  •  

The Optionee acknowledges that to the best of his knowledge the Option Price is
not less than what the Board has determined to be the Fair Market Value of the
Shares.

 

  •  

The Optionee is aware that the Option may be of no practical value, that any
value it may have depends on its vesting and exercisability as well as an
increase in the Fair Market Value of the underlying Shares to an amount in
excess of the Option Price, and that any investment in common shares of a
closely held corporation such as the Company is non-marketable, non-transferable
and could require capital to be invested for an indefinite period of time,
possibly without return, and at substantial risk of loss.

 

  •  

The Optionee understands that any Shares acquired on exercise of the Option will
be characterized as “restricted securities” under the federal securities laws,
and that, under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act only in certain limited
circumstances, including in accordance with the conditions of Rule 144
promulgated under the Securities Act, as presently in effect. The Optionee
acknowledges receiving a copy of Rule 144 promulgated under the Securities Act,
as presently in effect, and represents that he is familiar with such rule, and
understands the resale limitations imposed thereby and by the Securities Act and
the applicable state securities law.

 

  •  

The Optionee has read and understands the restrictions and limitations set forth
in the Management Investor Rights Agreement, the Plan and this Agreement. The
Optionee acknowledges that to the extent the Optionee is not a party to the
Management Investor Rights Agreement at the time that the Optionee exercises any
portion of the Option, such exercise shall be treated for all purposes as
effecting the Optionee’s simultaneous execution of the Management Investor
Rights Agreement and the Optionee shall be bound thereby.

 

  •  

The Optionee has not relied upon any oral representation made to the Optionee
relating to the Option or the purchase of the Shares on exercise of the Option
or upon information presented in any promotional meeting or material relating to
the Option or the Shares.

 

  •  

The Optionee understands and acknowledges that, if and when he exercises the
Option, (a) any certificate evidencing the Shares (or evidencing any other



--------------------------------------------------------------------------------

 

securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of reorganization or recapitalization) when
issued shall bear any legends which may be required by applicable federal and
state securities laws, and (b) except as otherwise provided under the Management
Investor Rights Agreement, the Company has no obligation to register the Shares
or file any registration statement under federal or state securities laws. The
Committee reserves the right to account for Shares through book entry or other
electronic means rather than the issuance of stock certificates.

Section 10. Designation of Beneficiary. The Optionee may appoint any individual
or legal entity in writing as his beneficiary to receive any Option (to the
extent not previously terminated or forfeited) under this Agreement upon the
Optionee’s death or becomes subject to a Disability. The Optionee may revoke his
designation of a beneficiary at any time and a new beneficiary appointed in
writing. To be effective, the Optionee must complete the designation of a
beneficiary or revocation of a beneficiary by written notice to the Company
under Section 10 of this Agreement before the date of the Optionee’s death. In
the absence of a beneficiary designation, the legal representative of the
Optionee’s estate shall be deemed the beneficiary.

Section 11. Notices. All notices, claims, certifications, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

Affinity Acquisition Holdings, Inc.

c/o Apollo Management V, L.P.

9 West 57th Street

New York, New York 10019

Facsimile: (212) 515-3264

Attention: Marc Becker

With a copy to (which copy will not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Telecopy: (212) 872-1002

Attention: Adam K. Weinstein, Esq.

If to the Optionee, to the Optionee at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the



--------------------------------------------------------------------------------

case of telecopy transmission, when received (or if not sent on a business day,
on the next business day after the date sent), and (d) in the case of mailing,
on the third business day following that on which the piece of mail containing
such communication is posted.

Section 12. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

Section 13. Optionee’s Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Agreement and the Plan.

Section 14. Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to the Options granted hereby). Notwithstanding the
foregoing, the Optionee’s rights under this Agreement and the Plan may not be
materially impaired without the Optionee’s prior written consent.

Section 15. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

Section 16. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

Section 17. Entire Agreement. This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

Section 18. Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 19. Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.

Section 20. Code Section 409A. Notwithstanding anything herein or elsewhere to
the contrary, to the extent the Optionee or the Company notifies the other that
this Agreement may reasonably be expected to result in the Optionee’s being
subject to the penalties of Section 409A of the Code, the Optionee and the
Company agree to negotiate (and the Company shall cause any affiliate to
negotiate) in good faith alternatives to avoid such penalties.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathaniel Lipman   Name: Nathaniel
Lipman   Title: President and CEO OPTIONEE See attached signature page



--------------------------------------------------------------------------------

OPTIONEE /s/ Thomas Williams Name: Thomas A. Williams

Residence Address:  

8 Hubert Street

Whippany, NJ, 07981

 

Number of Shares of Common Stock subject to Tranche A Options:

     80,000

Number of Shares of Common Stock subject to Tranche B Options:

     40,000

Number of Shares of Common Stock subject to Tranche C Options:

     40,000

Option Price for Tranche A Options, Tranche B Options, and Tranche C Options:

   $ 10.00 each